Citation Nr: 0113974	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the thoracic 
spine.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for  DJD and degenerative disc disease (DDD) of the 
cervical spine.  

3.  Entitlement to an initial evaluation in excess of 20 
percent from March 1, 1994 to September 12, 2000, and in 
excess of 40 percent on and after September 13, 2000 for DJD 
and DDD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 12, 1968 
to February 28, 1994.  

This appeal arose from a January 1995 rating determination of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The RO, in pertinent part, granted service connection for 
disabilities of the cervical spine, thoracic spine, and 
lumbar spine, and assigned noncompensable evaluations 
effective March 1, 1994.  

The issues on appeal were previously before the Board of 
Veterans' Appeals (Board) in June 1997, at which time they 
were remanded for additional development, after adjudication 
of other issues then pending. 

In January 1999, the RO granted entitlement to an initial 
compensable evaluation of 20 percent for degenerative disc 
disease/degenerative joint disease of the cervical spine and 
the lumbar spine respectively effective from March 1, 1994.  
The RO then found that the grant of a 20 percent evaluation 
for degenerative joint disease of the cervical spine resolved 
that issue on appeal.  

The case was most recently before the Board in November 1999 
at which time the issues of entitlement to initial increased 
evaluations for degenerative joint disease of the cervical 
spine, the thoracic spine, and the lumbar spine were remanded 
for additional development, after adjudication of other 
issues then pending.  

The veteran has filed claims for higher initial evaluations 
rather than for increased ratings.  This distinction was 
drawn in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), in which it was held that in appeals from an initial 
assignment of a disability evaluation, ratings may be 
"staged" (i.e., different ratings may be assigned for 
different periods of time).

In October 2000, the RO granted entitlement to an initial 
compensable evaluation of 10 percent for degenerative joint 
disease of the thoracic spine effective from March 1, 1994, 
and an increased 20 percent for degenerative joint disease of 
the lumbar spine retroactive to March 1, 1994, and an 
increased evaluation of 40 percent therefor effective 
September 13, 2000.  The RO continued the 20 percent 
evaluation for degenerative joint disease of the cervical 
spine.  The appellant is generally presumed to be seeking the 
maximum evaluation available by law, and it follows that such 
a claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  DJD of the thoracic spine is productive of not more than 
moderate or severe limitation of motion.

2.  DJD and DDD of the cervical spine disability are 
productive of not more than moderate impairment with no 
additional functional loss due to pain or other pathology.  

3.  DJD and DDD of the lumbar spine was productive of not 
more than moderate impairment with no additional functional 
loss due to pain or other pathology from March 1, 1994 to 
September 12, 2000.  



4.  DJD and DDD of the lumbar spine has been productive of 
not more than severe impairment with no additional functional 
loss due to pain or other pathology since September 13, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for DJD of the thoracic spine have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5291 (2000).

2.  The criteria for an initial evaluation in excess of 20 
percent for DJD and DDD of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2000).

3.  The criteria for an initial evaluation in excess of 20 
percent for DJD and DDD of the lumbar spine from March 1, 
1994 to September 12, 2000 have not been met.  38 U.S.C.A. § 
1155 (West 1991); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

4.  The criteria for an initial evaluation in excess of 40 
percent for DJD and DDD of the lumbar spine on and after 
September 13, 2000 have not been met.  38 U.S.C.A. § 1155 
(West 1991); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran was treated and diagnosed with lumbar muscle strain 
and cervical strain.  

The veteran was accorded a VA general medical examination in 
July 1994.  Radiographs of the cervical spine showed mild 
disc narrowing at C6-7.  Radiographs of the thoracic spine 
showed generalized disc narrowing throughout with some 
anterior osteophytes.  Radiographs of the lumbar spine showed 
mild narrowing with anterior osteophyte formation at L3-4, 
and minimal arthritic sclerosis of facet joints in the lower 
lumbar spine.  The diagnoses were very mild disc narrowing of 
the lower cervical spine and lumbar spine; moderate degree of 
disc narrowing of the entire thoracic spine, all indicative 
of DDD; chronic low back pain with DJD; DJD mild to moderate, 
cervical spine; and DJD, mild thoracic spine.  

An August 1998 VA orthopedic examination of the veteran shows 
he walked with a normal gait.  There was no evidence of 
visible or palpable deformities of the neck, upper back, or 
lower back.  The paravertebral muscles were of normal tone 
and without spasm.  There was no evidence of atrophy of the 
upper limb muscles.  Active and passive range of motion of 
the cervical spine was from 18 to 42 degrees of flexion, to 
24 degrees of lateral bending, bilaterally, to 50 degrees of 
rotation, left and to 58 degrees of rotation, right.  Range 
of motion of the thoracic spine was from 12 to 22 degrees of  
flexion.  Range of motion of the lumbar spine was to 5 
degrees extension, to 77 degrees of flexion, to 16 degrees of 
lateral bending, bilaterally, and to 18 degrees of rotation, 
bilaterally.  

Radiograms of the cervical spine showed narrowing of the C2-3 
and C3-4 intervertebral discs and marked narrowing of the 
right C2-3 foramen and the left C3-4 foramen.  The more 
inferior cervical disc showed no apparent abnormalities.  
Radiograms of the thoracic spine showed slight narrowing of 
the intervertebral discs from T5 through T10 with anterior 
traction osteophytes.  

Radiograms of the lumbar spine showed moderate narrowing of 
the L4/5 and L5-S1 intervertebral discs.  The diagnoses were 
DDD, C2-3 and C3-4 cervical spine with associated traction 
osteophytes that narrow the right 2-3 and left 3-4 foramina 
manifested by limitation of neck motion; DDD, thoracic spine 
manifested by mid thoracic back pain; and DDD, lumbosacral 
spine manifested by mechanical low back pain.  

Associated with the claims file are the results of November 
1999 VA radiograms of the cervical, thoracic, and lumbar 
spine.  The cervical spine was normal.  Degenerative changes 
were seen in the thoracic and lumbar spine.  

A September 2000 VA orthopedic examination of the veteran 
shows there was no evidence of antalgic gait.  He was able to 
walk on his tiptoes and heels without difficulty.  He was 
also able to complete a deep knee bend and rise without 
difficulty.  There was visible evidence of left upper 
thoracic and right lumbar scoliosis.  There was no evidence 
of muscular atrophy or trophic changes.  Range of motion of 
the lumbosacral spine was to 30 degrees flexion with 
discomfort, extension was to 10 degrees with discomfort, 
lateral bending was to 20 degrees bilaterally without 
discomfort, rotation was to 45 degrees bilaterally with right 
side discomfort.  There was no evidence of motor or sensory 
deficits.  Straight leg raising was negative.  

On examination of the thoracic spine there was motion in all 
planes with no discomfort.  There was no localized tenderness 
in any area and no evidence of paraspinous muscle spasm.  

The examination of the cervical spine and upper extremities 
was normal.  Full, free, and painless range of motion was 
demonstrated in all of the joints, except that internal 
rotation and adduction on the right side were met with some 
discomfort.  There was no evidence of tenderness or 
myofascial trigger points noted.  




The imaging studies showed very minor scoliosis of the 
cervical spine.  The cervical anterior of the lordosis was 
normal.  There was mild evidence of degenerative disease in 
the cervical spine at the level of C2-C3 and C3-C4.  

The images of the thoracic spine showed evidence of 
spondylosis involving the vertebrae from the level of T4 down 
to T8 or T9.  There was narrowing and some irregularity of 
disc spaces, and there were osteophytes from the adjoining 
bodies of the vertebrae.  

The images of the lumbosacral spine showed evidence of 
scoliosis.  There was evidence of minimal degenerative grade 
I spondylolisthesis at level L4-5.  The disc space between 
L4-5 was diminished in comparison with the others.  There was 
also evidence of osteophytes from the adjoining vertebral 
bodies at the level of L4 down to S1, and facet joints 
between L4-L5 and L5-S1 were narrowed somewhat.  

The examiner stated that the veteran presented with cervical 
spondylosis, evidence of decreased motion in the cervical 
spine secondary to spondylosis, with no evidence of 
neurological deficits and osteophytes projecting into the 
neuroforamina at C2-3 and C3-4, and no evidence of nerve root 
compromise.  He also presented with thoracic spondylosis and 
complaints of achiness.  There was evidence of DDD of the 
lumbar spine at L4-5 and possibly L5-S1.  There was evidence 
of minimal, nonsignificant degenerative spondylolisthesis at 
L4-L5 with facet joint degenerative disease involving L4-5 
and L5-S1.  

The examiner noted that there was no evidence of weakened 
movements, excess fatigability, atrophy, or incoordination.  
Pain was visibly manifested towards the extremes of motions. 







Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
under the code or codes will be assigned;

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be applied for each major 
joint or group of minor joints affected, 
"to be combined, not added"; and

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is x-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as at least minimally compensable.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997; DeLuca v. Brown, 2 
Vet. App. 202, 206 (1995).  

In this regard, the VA General Counsel in a precedent opinion 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion. VAOPGCPREC 36-97.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 a 10 percent 
evaluation may be assigned for slight limitation of motion of 
the cervical spine, 20 percent when moderate, and 30 percent 
when severe.

Under 38 C.F.R. §4.71a, Diagnostic Code 5291 a 10 percent 
evaluation is the maximum rating assignable for limitation of 
motion of the dorsal (thoracic) spine and encompasses 
moderate as well as severe limitation of motion.  A 
noncompensable evaluation is provided for slight limitation 
of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
evaluation is provided for slight limitation of motion of the 
lumbar spine, 20 percent when moderate, and 30 percent when 
severe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome, a 10 percent evaluation is 
provided for mild symptoms.  A 20 percent rating is 
assignable when moderate with recurring attacks.  A 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief.  A 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain, a noncompensable evaluation is provided 
where there are slight subjective complaints, only.  A 10 
percent evaluation is provided for characteristic pain on 
motion.  A 20 percent evaluation is provided where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The Board notes that it is possible for a veteran to have 
separate and distinct manifestations from the same injury or 
disease which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The Board also notes that pyramiding, or the evaluation of 
the same disability under different diagnostic codes, is to 
be avoided when rating a veteran's service- connected 
disabilities.  38 C.F.R. § 4.14 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that as a result of the most recent 
remand in November 1999, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive VA special orthopedic 
examination.  The Board has not been made aware of any 
additional evidence which has not already been requested 
and/or obtained pertinent to the veteran's appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analysis

I.  Entitlement to an initial evaluation 
in excess of 10 percent for DJD of the 
thoracic spine.

Based on the foregoing medical evidence, it is clear that the 
current 10 percent rating provides adequate compensation for 
symptomatology associated with the veteran's thoracic spine 
disability.  With respect to Diagnostic Codes 5003 and 5291, 
a 10 percent evaluation, the maximum allowed, is warranted 
for moderate and/or severe limitation of motion of the dorsal 
spine.  In this regard, he is currently receiving the maximum 
rating allowed for his disability under Diagnostic Code 5291; 
however, the Board will take into consideration the 
applicability of other diagnostic codes in order to determine 
whether a disability evaluation in excess of 10 percent is in 
order.

Under Diagnostic Code 5288, a 30 percent evaluation is 
awarded for unfavorable ankylosis of the dorsal spine, and a 
20 percent evaluation is awarded for favorable ankylosis of 
the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2000).  

Additionally, under Diagnostic Code 5285, a 60 percent 
disability evaluation is awarded when the veteran presents 
evidence of residuals of a vertebral fracture without cord 
involvement with abnormal mobility requiring the use of a 
neck brace (jury mast).  And, a 100 percent evaluation is 
awarded when the veteran presents evidence of residuals of a 
vertebra fracture with cord involvement, or which requires 
him to be bedridden or to wear long leg braces.  In other 
cases, the disability should be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2000).

Under Diagnostic Code 5286, a 100 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  A 60 percent evaluation is 
awarded for ankylosis of the spine at a favorable angle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000).

After a review of the evidence of record, the Board finds 
that the veteran's thoracic spine disability is characterized 
by a decrease in range of motion and achiness.  There was no 
evidence of tenderness and no evidence of paraspinous muscle 
spasm.  

The evidence of record neither shows that the veteran has 
been diagnosed with favorable or unfavorable dorsal spine 
ankylosis, or that he suffers from any residuals of a 
vertebral fracture with or without cord involvement.  As 
such, his disability does not warrant an evaluation in excess 
of 10 percent under Diagnostic Codes 5285, 5286 or 5288.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286, 5288 (2000).



In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40, 4.45, 4.59 which require consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability as required by DeLuca, supra.  However, the 
evidence does not show the veteran suffers from additional 
functional loss due to pain or weakness caused by his 
thoracic disability.  A disability evaluation in excess of 10 
percent is not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, 
and, DeLuca, supra.

As the Board noted earlier, the RO has also utilized 
diagnostic code 5010 in evaluating the veteran's thoracic 
spine disability to account for DJD.  10 percent is the 
maximum schedular evaluation assignable under this code and 
would reflect the same disability such as limitation of 
motion with pain already contemplated under diagnostic code 
5291.  Accordingly, assignment of an additional 10 percent 
evaluation would constitute pyramiding which is strictly 
forbidden.

No basis has been presented upon which to predicate 
assignment of staged ratings.  See Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the thoracic spine disability.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to an initial evaluation 
in excess of 20 percent  for DJD and DDD 
of the cervical spine.

The Board notes that a review of the entire medical record 
discloses no more than moderate limitation of motion.  The 
most recent VA examination report showed normal range of 
motion of the cervical spine.  The reported complaints were 
found to be subjective in nature and unsupported by objective 
findings.  

There was no evidence of muscle spasm, tenderness, or 
myofascial trigger point in the cervical area.  There was no 
evidence of sensory deficit of any nature in the upper 
extremities. 

Moreover, the examiner found no evidence of weakened 
movement, excess fatigability or incoordination.  There was 
no physical evidence of disuse or functional impairment.  The 
examiner opined that the veteran was able to carry out normal 
functions of a sedentary job such as the one he had.

Clearly, in light of the above discussion, the evidence 
demonstrates the service-connected cervical spine disability 
is productive of no more than moderate limitation of motion 
or moderate intervertebral disc syndrome with recurring 
attacks consistent with the 20 percent evaluation currently 
in effect.

Separate evaluations of such cervical spine symptomatology 
under diagnostic codes 5290 or diagnostic code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  Esteban.  
There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's cervical spine 
disability to warrant assignment of separate ratings.  38 
C.F.R. § 4.14; VAOPGCPREC 36-97.

The record is without verifiable cervical spine disability 
meeting or more nearly approximating severe limitation of 
motion or severe intervertebral disc syndrome with recurring 
attacks and intermittent relief warranting the assignment of 
the next higher rating evaluation.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Therefore, consideration of an increased 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion of the cervical spine is proper.  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293, for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40, 4.45 is warranted.

The codes applied in the veteran's cases for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain, 
flare-ups, incoordination, fatigue, etc., as clinical studies 
in general and the most recent studies in particular have 
yielded no clinical objective findings to account for 
additional functional limitations including pain with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

While the RO has not utilized diagnostic code 5010 or 5003 to 
account for degenerative changes, it is quite clear that it 
has conceded service connection for degenerative joint 
disease as well as degenerative disc disease.  However, the 
current 20 percent evaluation for the cervical spine 
disability under the assigned diagnostic codes 5293-5295 
contemplates the same disabling symptomatology contemplated 
in diagnostic codes 5010 and 5003, thereby precluding 
assignment of a separate evaluation as there is no separate 
or additional symptomatology resulting in cervical spine 
disability not already contemplated in the current 20 percent 
evaluation.

There is no basis upon which to predicate assignment of 
staged ratings for the cervical spine disability.  See 
Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the cervical spine disability.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Evaluation in excess of 20 percent 
for DJD and DDD of the lumbar spine from 
March 1, 1994 to September 12, 2000.

The evidence shows that From March 1, 1944 to September 12, 
2000, the veteran's low back disability warranted an 
evaluation of 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, as his low back disability was productive of 
moderate limitation of motion.  The maximum schedular 
evaluation of 40 percent under Diagnostic Code 5292 is 
warranted when limitation of motion is shown to be severe.  
Id. 

VA examination in February 1994 showed that the veteran 
suffered with chronic low back pain with degenerative joint 
disease.  

VA examination in August 1998 showed limited range of motion 
of the lumbosacral spine manifested by low back pain.  There 
was no evidence of severe limitation of motion or 
intervertebral disc syndrome resulting in severe recurring 
attacks with intermittent relief. 

The Board finds that the above evidence demonstrates that the 
veteran's low back disability more nearly approximates the 
criteria required for a 20 percent rating from March 1, 1994 
to September12, 2000.  Thus, entitlement to an evaluation in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 is not warranted.

In the alternative an evaluation can be assigned based on 
symptoms of lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

A 20 percent evaluation is consistent with lumbosacral strain 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  

An evaluation of 40 percent is warranted when there is severe 
listing of the whole spine, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  On VA 
examinations, the majority of the above symptoms were not 
indicated.  While osteoarthritic changes are part and parcel 
of the service-connected lumbar spine disability, they are 
contemplated in the 20 percent evaluation for this particular 
rating period.  Consequently, assignment of a separate 
evaluation for similar symptomatology under diagnostic code 
5295 would be pyramiding which is strictly forbidden.

As the Board noted earlier, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In this case, VA examination in August 1998 showed the lumbar 
disability was manifested by pain.  However, there was no 
evidence of any functional loss due to pain on use or due to 
flare-ups.  Functional loss may occur as a result of weakness 
or pain on motion of the affected body part.  38 C.F.R. § 
4.40 (2000).  There was no evidence of functional loss due to 
pain compatible with severe impairment prior to September 13, 
2000, which would warrant the maximum schedular evaluation of 
40 percent under diagnostic code 5292, or the next higher 
evaluation of 40 percent under diagnostic code 5293.  
Therefore, an evaluation in excess of 20 percent based on 
pain pursuant to the rule in DeLuca, supra and §§ 4.40 and 
4.45 is not warranted.

The RO has conceded service connection for DJD as well as 
DDD, and disablement resulting therefrom is already 
contemplated in the 20 percent evaluation under diagnostic 
codes 5292-5292.  Accordingly, a separate evaluation for the 
same symptomatology under the codes for rating arthritis per 
se would constitute pyramiding which is strictly forbidden.

For the foregoing reasons, the Board finds that the record 
does not support an initial evaluation in excess of 20 
percent from March 1, 1994 to September 12, 2000 for DJD and 
DDD of the lumbar spine.  


IV.  Evaluation in excess of 40 percent 
for DJD and DDD of the lumbar spine on 
and after September 13, 2000.

The evidence shows that from September 13, 2000 the veteran's 
lumbar spine disability warranted an evaluation of 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293, as his 
low back disability was productive of severe disablement.  
The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  

Under Diagnostic Code 5293 the maximum evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
none of which has been shown by the evidence of record. 

The September 13, 2000 VA orthopedic examination no findings 
other than limitation of motion with pain.  An increased 
rating is therefore not warranted under the criteria for 
intervertebral disc syndrome.

The Board finds that the criteria pursuant to 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  The September 2000 examination was revealed no 
evidence of weakened movement, excess fatigability, 
incoordination, or atrophy.  

Diagnostic Codes 5292, 5295, and 5293 each contemplate 
similar symptomatology, and such does not provide a basis for 
assigning separate ratings under each code as doing so would 
constitute pyramiding.  38 C.F.R. § 4.14.

In addition the Board notes that the veteran has not shown 
residuals of a fractured vertebra or ankylosis to warrant a 
higher evaluation under other Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, and 
5289 (2000).

For the foregoing reasons, the Board further finds that the 
veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disability on and after 
September 13, 2000. 

No basis has been presented upon which to predicate 
assignment of staged ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for DJD and DDD of the 
lumbar spine on and after September 13, 2000.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
not only provided, but also discussed the criteria for 
assignment of an extraschedular evaluation.  The RO 
determined that an increased evaluation for any of the 
disabilities at issue on this basis was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not finding the veteran's disability picture 
to be unusual or exceptional in nature to warrant referral of 
his case to the Director or Under Secretary for consideration 
of extraschedular evaluation under the provisions of  
38 C.F.R. § 3.321(b)(1).  His disabilities of the spine have 
not required frequent muchless any inpatient care, nor have 
they been reported to markedly interfere with employment.

The current schedular criteria for the rating periods of time 
in this case adequately compensate the veteran for the nature 
and extent of severity of his spinal disabilities. Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the thoracic spine is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for DJD and DDD of the cervical spine is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for DJD and DDD of the lumbar spine from March 1, 1994 to 
September 12, 2000 is denied.  

Entitlement to an evaluation in excess of 40 percent for DJD 
and DDD of the lumbar spine on and after September 13, 2000 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

